

	

		II

		109th CONGRESS

		1st Session

		S. 833

		IN THE SENATE OF THE UNITED STATES

		

			April 18, 2005

			Mr. Bingaman introduced

			 the following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To amend the Workforce Investment Act of 1998 to

		  authorize the Secretary of Labor to provide for 5-year pilot projects to

		  establish a system of industry-validated national certifications of skills in

		  high-technology industries and a cross-disciplinary national certification of

		  skills in homeland security technology.

	

	

		1.Short titleThis Act may be cited as the

			 Workforce Investment for

			 Next-Generation Technologies Act or the

			 WING Act.

		2.FindingsCongress finds the following:

			(1)Science- and

			 technology-based industries have been and will continue to be engines of United

			 States economic growth and national security.

			(2)The United States

			 faces great challenges in the global economy from nations with highly trained

			 technical workforces.

			(3)Occupations

			 requiring technical and scientific training are projected to grow rapidly over

			 the next decade, at 3 times the rate of all occupations (according to Science

			 & Engineering Indicators, 2002).

			(4)The need for

			 trained technology workers in national security fields has increased as a

			 result of the events of September 11, 2001.

			(5)National

			 certification systems are well established and accepted in fields such as

			 health and information technology and have succeeded in attracting more workers

			 into those fields.

			(6)Business and

			 workers could both be well served by expanding the certification concept to

			 other high technology industries.

			(7)National

			 certification systems allow workers to develop skills transportable to other

			 States in response to layoffs and other economic changes.

			(8)National

			 certification systems facilitate interstate comparisons of education and

			 training programs and help identify best practices and reduce cost and

			 development redundancies.

			(9)National

			 certification systems promote quality and encourage educational institutions to

			 modernize programs to ensure graduates pass industry-required exams.

			(10)National

			 certification based on industry-validated skill standards introduces stricter

			 accountability for technical and vocational education programs.

			(11)Certification

			 signals value to employers and increases applicants’ employability.

			(12)Certification

			 offers a planned skill development route into employment or professional

			 advancement for working adults and displaced workers.

			(13)The National

			 Science Foundation’s Advanced Technological Education Program, authorized by

			 Congress in 1992, has created national centers of excellence at community

			 colleges that have established unique linkages with industry to prepare

			 individuals for the technical workforce under the program.

			(14)The Advanced

			 Technological Education Program should be expanded to all institutions of

			 higher education, as the Nation should invest more resources in training and

			 education programs that are responsive to marketplace needs.

			(15)The one-stop

			 delivery systems authorized under the Workforce Investment Act of 1998 have

			 proved to be effective providers of information and resources for job

			 seekers.

			(16)The one-stop

			 delivery systems offer special opportunities for directing displaced workers to

			 certification programs that build skills for technical fields where rewarding

			 jobs are plentiful.

			3.PurposesThe purposes of this Act are as

			 follows:

			(1)To increase the

			 numbers of workers educated for employment in high technology

			 industries.

			(2)To align the

			 technical and vocational programs of educational institutions with the

			 workforce needs of high-growth, next generation industries.

			(3)To offer

			 individuals expanded opportunities for rapid training and retraining in

			 portable skills needed to keep and change jobs in a volatile economy.

			(4)To provide United

			 States businesses with adequate numbers of skilled technical workers.

			(5)To encourage a

			 student’s or worker’s progress toward an advanced degree while providing

			 training, education, and useful credentials for workforce entry or

			 reentry.

			4.Skill

			 certification pilot projectsSection 171 of the Workforce Investment Act

			 of 1998 (29 U.S.C.

			 2916) is amended by adding at the end the following:

			

				(e)Skill

				certification pilot projects

					(1)Pilot

				projectsIn accordance with subsection (b), the Secretary of

				Labor shall establish and carry out not more than 20 pilot projects to

				establish a system of industry-validated national certifications of skills,

				including—

						(A)not more than 16

				national certifications of skills in high-technology industries, including

				biotechnology, telecommunications, highly automated manufacturing (including

				semiconductors), advanced materials technology, nanotechnology, and energy

				technology (including technology relating to next-generation lighting);

				and

						(B)not more than 4

				cross-disciplinary national certifications of skills in homeland security

				technology.

						(2)Grants to

				eligible entitiesIn carrying out the pilot projects, the

				Secretary of Labor shall make grants to eligible entities, for periods of not

				less than 36 months and not more than 48 months, to carry out the authorized

				activities described in paragraph (7) with respect to the certifications

				described in paragraph (1).

					(3)Eligible

				entities

						(A)Definition of

				eligible entityIn this subsection, the term eligible

				entity means an entity that shall include as a principal participant one

				or more of the following:

							(i)An institution of

				higher education (as defined in section 101 or 102 of the

				Higher Education Act of 1965

				(20 U.S.C.

				1001, 1002)).

							(ii)An advanced

				technology education center.

							(iii)A local

				workforce investment board.

							(iv)A representative

				of a business in a target industry for the certification involved.

							(v)A

				representative of an industry association, labor organization, or community

				development organization.

							(B)History of

				demonstrated capability requiredTo be eligible to receive a

				grant under this subsection, an eligible entity shall have a history of

				demonstrated capability for effective collaboration with industry on workforce

				development activities that is consistent with the goals of this Act.

						(4)ApplicationsTo

				be eligible to receive a grant under this subsection, an eligible entity shall

				submit an application to the Secretary of Labor at such time, in such manner,

				and containing such information as the Secretary may require.

					(5)criteriaThe

				Secretary of Labor shall establish criteria, consistent with paragraph (6), for

				awarding grants under this subsection.

					(6)PriorityIn

				selecting eligible entities to receive grants under this subsection, the

				Secretary of Labor shall give priority to eligible entities that demonstrate

				the availability of and ability to provide matching funds from industry or

				nonprofit sources. Such matching funds may be provided in cash or in

				kind.

					(7)Authorized

				activities

						(A)In

				generalAn eligible entity that receives a grant under this

				subsection shall use the funds made available through the grant—

							(i)to establish

				certification requirements for a certification described in paragraph (1) for

				an industry;

							(ii)to develop and

				initiate a certification program that includes preparatory courses, course

				materials, procedures, and examinations, for the certification; and

							(iii)to collect and

				analyze data related to the program at the program’s completion, and to

				identify best practices (consistent with paragraph (8)) that may be used by

				local and State workforce investment boards in the future.

							(B)Basis for

				requirementsThe certification requirements shall be based on

				applicable skill standards for the industry involved that have been developed

				by or linked to national centers of excellence under the National Science

				Foundation’s Advanced Technological Education Program. The requirements shall

				require an individual to demonstrate an identifiable set of competencies

				relevant to the industry in order to receive certification. The requirements

				shall be designed to provide evidence of a transferable skill set that allows

				flexibility and mobility of workers within a high technology industry.

						(C)Relationship to

				training and education programsThe eligible entity shall ensure

				that—

							(i)a

				training and education program related to competencies for the industry

				involved, that is flexible in mode and timeframe for delivery and that meets

				the needs of those seeking the certification, is offered; and

							(ii)the

				certification program is offered at the completion of the training and

				education program.

							(D)Relationship to

				the associate degreeThe eligible entity shall ensure that the

				certification program is consistent with the requirements for a 2-year

				associate degree.

						(E)AvailabilityThe

				eligible entity shall ensure that the certification program is open to students

				pursuing associate degrees, employed workers, and displaced workers.

						(8)ConsultationThe

				Secretary of Labor shall consult with the Director of the National Science

				Foundation and the Secretary of Education to ensure that the pilot projects

				build on the expertise and information about best practices gained through the

				implementation of the National Science Foundation’s Advanced Technological

				Education Program.

					(9)Core

				components; guidelines; reportsAfter collecting and analyzing

				the data obtained from the pilot programs, the Secretary of Labor shall—

						(A)establish the

				core components of a model high-technology certification program;

						(B)establish

				guidelines to assure development of a uniform set of standards and policies for

				such programs;

						(C)submit and

				prepare a report on the pilot projects to the Committee on Health, Education,

				Labor, and Pensions of the Senate and the Committee on Education and the

				Workforce of the House of Representatives; and

						(D)make available to

				the public both the data and the report.

						(10)Authorization

				of appropriationsIn addition to amounts authorized to be

				appropriated under section 174(b), there is authorized to be appropriated

				$60,000,000 for fiscal year 2006 to carry out this

				subsection.

					.

		

